Name: Commission Implementing Regulation (EU) 2017/2280 of 11 December 2017 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union
 Type: Implementing Regulation
 Subject Matter: national accounts;  farming systems;  economic geography;  economic analysis;  information technology and data processing;  agricultural structures and production
 Date Published: nan

 12.12.2017 EN Official Journal of the European Union L 328/12 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2280 of 11 December 2017 amending Implementing Regulation (EU) 2015/220 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (1), and in particular Article 5a(2), the third and the fourth subparagraphs of Article 8(3) and Article 19(3) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2015/220 (2) sets out the number of returning holdings per Member State and per Farm Accountancy Data network (FADN) division. Implementing Regulation (EU) 2015/220 provides that the Member States have to notify the Commission of a plan drawn up for the selection of returning holdings that ensures a representative accounting sample of the field of survey before the beginning of the accounting year to which the plan relates. (2) Following the request of Germany to merge the divisions Schleswig-Holstein and Hamburg into one division named Schleswig-Holstein/Hamburg and the requests of Greece, Hungary, Romania and Finland to change the number of returning holdings or threshold of economic size due to structural changes in agriculture, it is appropriate to allow those Member States to revise their selection plans and/or threshold of economic size for the accounting year 2018 and to redistribute or adjust the number of returning holdings accordingly. (3) Given the growing importance of earlier availability and higher quality of accountancy data, the Commission encourages Member States to make additional organisational efforts enabling upgraded data completeness and enabling farm returns to be submitted earlier than the deadlines laid down in Article 10 of Implementing Regulation (EU) 2015/220. (4) In order to support earlier availability, completeness and increased quality of accountancy data submitted by Member States, the deadlines for data transmission and the procedure in relation to the payment of the standard fee should be reviewed and linked to the timing of delivery and completeness of the FADN data delivered to the Commission. (5) A transitional provision related to the accounting year 2018 budgetary availability should be included in Article 14 of Implementing Regulation (EU) 2015/220. (6) Annex VIII to Implementing Regulation (EU) 2015/220 sets out the form and layout of the accountancy data contained in the farm returns. For the sake of clarity, Annex VIII should provide for additional information as regards the presentation of those data. (7) Implementing Regulation (EU) 2015/220 should therefore be amended accordingly. (8) The proposed amendments should apply as from the accounting year 2018. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) 2015/220 is amended as follows: (1) in Article 3(2), the following subparagraph is added: Germany, Greece, Hungary, Romania and Finland shall revise the respective selection plans they notified for the accounting year 2018. They shall notify the Commission of their respective revised selection plans for that accounting year by 31 March 2018.; (2) Article 14 is replaced by the following: Article 14 Amount of the standard fee 1. The standard fee referred to in Article 19(1)(a) of Regulation (EC) No 1217/2009 shall be fixed at EUR 160 per farm return. 2. If the 80 % threshold referred to in Article 19(1)(a) of Regulation (EC) No 1217/2009 is not met neither at the level of a FADN division or at the level of the Member State concerned, the reduction referred to in that provision shall be applied only at national level. 3. Subject to the fulfilment of the obligation to comply with the 80 % threshold as referred to in Article 19(1)(a) of Regulation (EC) No 1217/2009 in respect of a FADN division or a Member State, the standard fee is increased by: (a) EUR 5 where the Member State submits the accountancy data referred to in Article 9 of this Regulation not later than 1 month before the relevant deadline referred to in Article 10(3); or (b) EUR 7 in the accounting year 2018 and EUR 10 from the accounting year 2019 where the Member State submits the accountancy data referred to in Article 9 of this Regulation not later than 2 months before the relevant deadline referred to in Article 10(3). 4. To the increase of the standard fee under points (a) and (b) of paragraph 3 may be added EUR 2 for the accounting year 2018 and EUR 5 from the accounting year 2019 where the accountancy data has been verified by the Commission in accordance with point (b) of the first paragraph of Article 13 of this Regulation and is deemed duly completed in accordance with Article 8(2) of Regulation (EC) No 1217/2009, either at the moment of its submission to the Commission, or within 2 months of the date upon which the Commission informed the submitting Member State that the submitted accountancy data is not duly completed.; (3) Annexes I, II and VIII are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the accounting year 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 328, 15.12.2009, p. 27. (2) Commission Implementing Regulation (EU) 2015/220 of 3 February 2015 laying down rules for the application of Council Regulation (EC) No 1217/2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Union (OJ L 46, 19.2.2015, p. 1). ANNEX Annexes I, II and VIII to Implementing Regulation (EU) 2015/220 are amended as follows: (1) in Annex I, the entry related to Romania is replaced by the following: Romania 4 000 (2) Annex II is amended as follows: (a) the entries related to Germany in the table on the number of returning holdings are replaced by the following: Reference number Name of FADN division Number of returning holdings per accounting year GERMANY 015 Schleswig-Holstein/Hamburg 662 030 Niedersachsen 1 307 040 Bremen  050 Nordrhein-Westfalen 1 010 060 Hessen 558 070 Rheinland-Pfalz 887 080 Baden-WÃ ¼rttemberg 1 190 090 Bayern 1 678 100 Saarland 90 110 Berlin  112 Brandenburg 284 113 Mecklenburg-Vorpommern 268 114 Sachsen 313 115 Sachsen-Anhalt 270 116 ThÃ ¼ringen 283 Total Germany 8 800 (b) the entries related to Greece in the table on the number of returning holdings are replaced by the following: Reference number Name of FADN division Number of returning holdings per accounting year GREECE 450 Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¯Ã ±  ÃÃ Ã ¬Ã ºÃ · (Macedonia-Thrace) 1 700 460 Ã ÃÃ µÃ ¹Ã Ã ¿Ã   Ã Ã µÃ »Ã ¿ÃÃ Ã ½Ã ½Ã ·Ã Ã ¿Ã   Ã Ã ®Ã Ã ¿Ã ¹ ÃÃ ¿Ã ½Ã ¯Ã ¿Ã (Epirus, Peloponnese, Ionian Islands) 1 150 470 ÃÃ µÃ Ã Ã ±Ã »Ã ¯Ã ± (Thessaly) 600 480 Ã £Ã Ã µÃ Ã µÃ ¬ Ã Ã »Ã »Ã ¬Ã   Ã Ã ®Ã Ã ¿Ã ¹ Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿Ã  Ã Ã Ã ®Ã Ã · (Sterea Ellas, Aegean Islands, Crete) 1 225 Total Greece 4 675 (c) the entries related to Hungary in the table on the number of returning holdings are replaced by the following: Reference number Name of FADN division Number of returning holdings per accounting year HUNGARY 767 AlfÃ ¶ld 1 144 768 DunÃ ¡ntÃ ºl 733 764 Ã szak-MagyarorszÃ ¡g 223 Total Hungary 2 100 (d) the entries related to Romania in the table on the number of returning holdings are replaced by the following: Reference number Name of FADN division Number of returning holdings per accounting year ROMANIA 840 Nord-Est 724 841 Sud-Est 913 842 Sud-Muntenia 857 843 Sud-Vest-Oltenia 519 844 Vest 598 845 Nord-Vest 701 846 Centru 709 847 BucureÃti-Ilfov 79 Total Romania 5 100 (e) the entries related to Finland in the table on the number of returning holdings are replaced by the following: Reference number Name of FADN division Number of returning holdings per accounting year FINLAND 670 EtelÃ ¤-Suomi 420 680 SisÃ ¤-Suomi 169 690 Pohjanmaa 203 700 Pohjois-Suomi 108 Total Finland 900 (3) Annex VIII is amended as follows: (a) Table D is amended as follows: (i) in the second table, the entry concerning category 2010. Biological assets  plants is replaced by the following: Code (*) Description of categories OV AD DY IP S SA CV 2010 Biological assets  plants (ii) the entry concerning the category of assets 2010. Biological assets  plants is replaced by the following: 2010. Biological assets  plants Values of all plants that have not been harvested yet (all permanent and standing crops). Accumulated depreciation (D.AD) and Depreciation of the current year (D.DY.) should only be reported for Permanent crops.; (iii) the table on valuation methods is replaced by the following table: Fair value less the estimate point-of-sale costs amount for which an asset could be exchanged, or a liability settled, between knowledgeable, willing parties in an arm's length transaction less the cost estimated to incur in relation to the sale 3010 , 5010 , 7010 Historical cost nominal or original cost of an asset when acquired 2010 , 3020 , 3030 , 4010 , 7020 Book value value at which an asset is carried on a balance sheet 1010 , 1020 , 1030 , 1040 , 8010 (b) in Table H, the fourth subparagraph is replaced by the following: Where the costs indicated are for the total consumption  of inputs during the accounting year but do not correspond to production during that year, changes in stocks of inputs (including costs accruing to growing crops) should be indicated in Table D under the code 1040. Inventories. (c) in Table M, in the Section AI Administrative information, the third paragraph is replaced by the following: Provision of the data referred to in column Number of basic units (N) is optional for the accounting years 2015-2017 for codes 10300-10319.